DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2021 has been entered.

Response to Amendment
The amendment filed 07 September 2021 has been accepted and considered in this office action.   Claims 1, 9, 12, 13, 16, 19, 22, and 24 have been amended, claims 5, 7, and 25 cancelled, and claim 28 added.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07 September 2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4, 6, 9-24 and 26-28 are allowed.  The following is an examiner’s statement of reasons for allowance:

Consider claim 1, Lou teaches A system (abstract) comprising: 
Circuitry (figure 13) configured to 
acquire first audio data captured by a microphone that is installed in the client side location, the first audio data including a voice command; (0025-26, voice command control of media devices, microphone array captures user speech); 
acquire second audio data included in the content corresponding to a timing at which the first audio data is captured by the microphone (0029-30, 35-36, media reference signal provided to signal enhancement from media playback device); 
remove noise corresponding to the second audio data from the first audio data to generate third audio data (0030-35-36, filtering media reference signal out of audio captured by microphone); 
convert the third audio data to text data corresponding to the voice command (0031, automatic speech recognition); and 
output the text data (0031, words can be fed back to media device for control).
Lou does not specifically teach
receive reproduction information from a reproduction device installed in a client side location, the reproduction information including an identifier of content that is reproduced by the reproduction device and a reproduction time position in the content; 
acquire, after the reproduction information is received, the first audio data, and 

In the same field of cancelling media signals from speech, Cudak teaches receive reproduction information from a reproduction device installed in a client side location, the reproduction information including an identifier of content that is reproduced by the reproduction device and a reproduction time position in the content (0044, establish connection with media device, 0046, 48, receiving identification including timing information); 
acquire, after the reproduction information is received, the first audio data (0014-15 background noise may be monitored and identified and database information retrieved continuously, before voice commands received), and 
acquire, according to the reproduction information received prior to acquisition of the first audio data, the second audio data (0048, 0031, using timing information, acquire audio data representing media data, 0014-15 background noise may be monitored and identified and database information retrieved continuously, before voice commands received).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to transfer content identification information instead of media reference data itself as taught by Cudak in the system of Lou so that the media device does not have to transfer the entire stream of media content while improving speech recognition functionality (Cudak 0004).
However the prior art of record does not teach or fairly suggest the limitations of “provide the reproduction information to a reception apparatus different from the reproduction device; acquire, from the reception apparatus that receives via broadcasting the content according to the reproduction information, second audio data included in the content corresponding to a timing at which the first audio data is captured by the microphone” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.

Claims 16, 17, and 24 contain similar limitations as claim 1 and therefore are allowable as well.

Claims 3, 4, 6, 9-15, 18-23 and 26-28 depend on and further limit claims 1, 16, and 17 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658